Citation Nr: 1414573	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-02 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2011, the Veteran submitted a Form 9 in which he requested a videoconference hearing.  See 38 C.F.R. § 20.700 (2013).  Although the Form 9 contained the Veteran's address at the time, the RO sent the hearing notification to an old address.  Consequently, the Veteran did not receive the notice or attend the scheduled hearing.  Therefore, the Veteran had good cause for failing to appear at his scheduled hearing, and a timely request for postponement could not have been submitted prior to the scheduled hearing date.  38 C.F.R. § 20.704.  The Veteran is entitled to the hearing requested by his representative in the March 2014 Appellant's Brief.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before the Board to be held at the VA regional office closest to the Veteran.  The RO should notify the Veteran of the date and time of the hearing by contacting him at his most recent address of record.  As of the time of this remand, the most recent address of record is contained
in the March 2014 Appellant's Brief.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


